UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24347 THE ULTIMATE SOFTWARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 65-0694077 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) or organization 2000 Ultimate Way, Weston, FL (Address of principal executive offices) (Zip Code) (954) 331 - 7000 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of November 1, 2010, there were 25,296,092 shares of the Registrant’s Common Stock, par value $0.01, outstanding. i THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES (“ULTIMATE”) TABLE OF CONTENTS Page(s) Part I – Financial Information: Item 1 – Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and September 30, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and September 30, 2009 3 Unaudited Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Income (Loss) for the Nine Months Ended September 30, 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-10 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-16 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 – Controls and Procedures 18 Part II – Other Information: Item 1A – Risk Factors 18 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6 – Exhibits 18 Signatures 19 Certifications 20 ii PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) As of As of September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net of allowance for doubtful accounts of $800 and $600 for 2010 and 2009, respectively Prepaid expenses and other current assets Deferred tax assets, net Total current assets before funds held for customers Funds held for customers Total current assets Property and equipment, net Capitalized software, net Goodwill Long-term investments in marketable securities Other assets, net Long-term deferred tax assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of deferred revenue Current portion of capital lease obligations Total current liabilities before customer funds obligations Customer funds obligations Total current liabilities Deferred revenue, net of current portion Deferred rent Capital lease obligations, net of current portion Total liabilities Stockholders’ equity: Preferred Stock, $.01 par value, 2,000,000 shares authorized, no shares issued or outstanding – – Series A Junior Participating Preferred Stock, $.01 par value, 500,000 shares authorized, no shares issued or outstanding – – Common Stock, $.01 par value, 50,000,000 shares authorized, 28,675,376 and 27,620,384 shares issued in 2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive income (loss) 76 ) Accumulated deficit ) ) Treasury stock, 3,594,825 and 2,985,425 shares, at cost, for 2010 and 2009, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 1 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenues: Recurring $ Services License Total revenues Cost of revenues: Recurring Services License – – Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) ) Other (expense) income: Interest expense and other ) Other income, net (2 ) 30 65 Total other income (expense), net ) 11 ) 57 Income (loss) from continuing operations before income taxes ) ) (Provision) benefit for income taxes ) ) Income (loss) from continuing operations $ $ ) $ $ ) Income (loss) from discontinued operations, net of income taxes 77 ) ) ) Net income (loss) $ $ ) $ $ ) Basic earnings (loss) per share: Earnings (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations – – ) ) Total $ $ ) $ $ ) Diluted earnings (loss) per share: Earnings (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations – – ) ) Total $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 2 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts Non-cash stock-based compensation expense Non-cash realized loss on foreign currency translation adjustment – Income taxes ) Excess tax benefits from stock option exercises ) –– Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Other assets ) Accounts payable ) Accrued expenses and deferred rent ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchases of marketable securities ) ) Maturities of marketable securities Net purchases of securities with customer funds ) ) Capitalized software – ) Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of Common Stock ) ) Net proceeds from issuances of Common Stock Excess tax benefits from stock option exercises – Shares acquired to settle employee tax withholding liabilities ) – Principal payments on capital lease obligations ) ) Repayments of borrowings of long-term debt – ) Net increase in customer fund obligations Net cash provided by financing activities Effect of exchange rate changes on cash 29 ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental disclosure of non-cash financing activities: -Ultimate entered into capital lease obligations to acquire new equipment totaling $3.0 million and $1.6 million for the nine months ended September 30, 2010 and 2009, respectively. -Ultimate entered into an agreement to purchase certain source code from a third-party vendor for $2.0 million, of which $0.5 million was paid during the nine months ended September 30, 2009.There were no payments during the nine months ended September 30, 2010 as this was fully paid as of June 30, 2009. The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 3 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (In thousands) Common Stock Additional Paid-in Accumulated Other Comprehensive Accumulated TreasuryStock Total Stockholders’ Shares Amount Capital Income (Loss) Deficit Shares Amount Equity Balance, December 31, 2009 $ $ $ ) $ ) $ ) $ Netincome – Non-cash realized foreign currency translation adjustment – Unrealized loss on foreign currency translation adjustments – – – ) – – – ) Unrealized gain on investments in marketable securities – – – 6 – – – 6 Comprehensive income – Issuances of Common Stock from exercises of stock options 9 – Issuances of Common Stock from restricted stock releases 2 – 2 Shares acquired to settle employee tax withholding liability – – ) – ) Excess tax benefits from stock option exercises – – Repurchases ofCommon Stock – ) ) Non-cash stock-based compensation – Balance, September 30, 2010 $ $ $ 76 $ ) $ ) $ The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 4 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Nature of Operations The Ultimate Software Group, Inc. and subsidiaries (“Ultimate,” “we,” “us,” or “our”) is a leading provider of unified human capital management software-as-a-service (“SaaS”) solutions for global businesses.Ultimate’s solutions are marketed as two solution suites, based on company size.UltiPro Enterprise (“Enterprise”) was designed to address the needs of companies with 1,000 or more employees and UltiPro Workplace (“Workplace”) was designed for companies with fewer than 1,000 employees.UltiPro is marketed primarily through our Enterprise and Workplace direct sales teams. 2.Basis of Presentation, Consolidation and the Use of Estimates The accompanying unaudited condensed consolidated financial statements of Ultimate have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. The information in this quarterly report should be read in conjunction with Ultimate’s audited consolidated financial statements and notes thereto included in Ultimate’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 filed with the SEC on March 5, 2010 (the “Form 10-K”). The unaudited condensed consolidated financial statements included herein reflect all adjustments (consisting only of normal, recurring adjustments) which are, in the opinion of Ultimate’s management, necessary for a fair presentation of the information for the periods presented. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Interim results of operations for the three and nine months ended September 30, 2010 and September 30, 2009 are not necessarily indicative of operating results for the full fiscal years or for any future periods. The unaudited condensed consolidated financial statements reflect the financial position and operating results of Ultimate and include its wholly-owned subsidiaries.Intercompany accounts and transactions have been eliminated in consolidation. The presentation of the unaudited condensed consolidated statements of operations has been modified to conform with reporting requirements for discontinued operations.See Note 4 below for further explanation. 3.Summary of Significant Accounting Policies and Recent Accounting Pronouncements Summary of Significant Accounting Policies Ultimate’s significant accounting policies discussed in Note 3 to its audited consolidated financial statements for the fiscal year ended December 31, 2009, included in the Form 10-K, have not significantly changed. Recently Issued Accounting Pronouncements In April 2010, the Financial Accounting Standards Board (“FASB”)issued Accounting Standards Update (“ASU”) 2010-17, “Revenue Recognition-Milestone Method (Topic 605)” (“ASU 2010-17”).ASU 2010-17 provides guidance on defining a milestone and determining when the use of the milestone method of revenue recognition for research and development transactions is appropriate.It provides criteria for evaluating if the milestone is substantive and clarifies that a vendor can recognize consideration that is contingent upon achievement of a milestone as revenue in the period in which the milestone is achieved, if the milestone meets all the criteria to be considered substantive.ASU 2010-17 is effective prospectively for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010.Early adoption is permitted.If a company elects early adoption and the period of adoption is not the beginning of its fiscal year, the requirements must be applied retrospectively to the beginning of the fiscal year.We do not believe the adoption of ASU 2010-17 will have a material impact on our unaudited condensed consolidated financial statements. In October 2009, the FASB issued ASU 2009-13 (EITF 08-1), “Multiple-Deliverable Revenue Arrangements” (“ASU 2009-13 (EITF 08-1)”).ASU 2009-13 (EITF 08-1) amends Accounting Standards Codification (“ASC”) Subtopic 605-25, “Revenue Recognition-Multiple-Element Arrangements” (“ASC Subtopic 605-25”), which sets forth requirements that must be met for an entity to recognize revenue from the sale of a delivered item that is part of a multiple-element arrangement when other items have not yet been delivered. ASC Subtopic 605-25 requires that there be objective and reliable evidence of the standalone selling price of the undelivered items which must be supported by either vendor-specific objective evidence (“VSOE”) or third-party evidence (“TPE”). 5 Table of Contents ASU 2009-13 (EITF 08-1) will eliminate the requirement that all undelivered elements have VSOE or TPE before an entity can recognize the portion of an overall arrangement fee that is attributable to items that already have been delivered.In the absence of VSOE or TPE of the standalone selling price for one or more delivered or undelivered elements in a multiple-element arrangement, entities will be required to estimate the selling prices of those elements.The overall arrangement fee will be allocated to each element (both delivered and undelivered items) based on their relative selling prices, regardless of whether those selling prices are evidenced by VSOE or TPE or are based on the entity’s estimated selling price.Application of the “residual method” of allocating an overall arrangement fee between delivered and undelivered elements will no longer be permitted upon adoption of ASU 2009-13 (EITF 08-1).Additionally, the new guidance will require entities to disclose more information about their multiple-element revenue arrangements.ASU 2009-13 (EITF 08-1) is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010.Early adoption is permitted.If a company elects early adoption and the period of adoption is not the beginning of its fiscal year, the requirements must be applied retrospectively to the beginning of the fiscal year.We are evaluating the impact of ASU 2009-13 (EITF 08-1) and do not believe the adoption of ASU 2009-13 (EITF 08-1) will have a material impact on our consolidated financial statements. 4.Discontinued Operations During the nine months ended September 30, 2010, Ultimate discontinued the operations of The Ultimate Software Group UK Limited, our wholly-owned subsidiary in the United Kingdom (the “UK Subsidiary”).Discontinued operations, net of income taxes, resulted in income of $0.1 million for the three months ended September 30, 2010.The loss from discontinued operations, net of income taxes, of $0.9 million for the nine months ended September 30, 2010, was principally from the realization of a non-cash foreign currency translation adjustment.The discontinuation of the operations of the UK Subsidiary was completed as of September 30, 2010. The financial results of discontinued operations of the UK Subsidiary are as follows (in thousands): For the Three Months For the Nine Months Ended September 30, Ended September 30, Total revenues $
